VVR-84,167-01

COURT OF CRll\/||NAL APPEALS
AUSTlN, TEXAS

Transmitted 11/30/2015 5:16:34 PNl
Accepted 12/1/2015 8:05:23 A|Vl

TExAs CouRT oF CRlMlNAL APPEALSv ABEL ACOSTA
. CLERK
MchAEL EsTRADA § RECE|VED
APPL\cANT, § couRT oF chMiNAL /-\PPEALS _
§ 12/1/2015 '
v § WR_84’167_01 ABEL ACOSTA, CLERK
_ §
THE STATE oi_= TExAS §
REsPoNDENT. §‘

MoTloN To REcoNstDER

On November 18, 2015, the court dismissed applicant’s first Writ of habeas
corpus Without consideration of the merit. Specifical|y, notice of dismissal provided by
the court cited that applicant filed a computer generated memorandum that does not
include a certificate state the number of Words in the document

Notably, despite counsel’s oversight the brief used less than a third of the Word
limit contemplated by Rule 9.4. Counse| attaches a certificates to this motion and asks _
that the court reconsider the application.

REsPEcTFuLLY_ SuBMiTTED

THE SPRlGGs LAw OFFlcE

1011 S. JAcKsoN

AMAR\LLo, TExAs 79101

TEL.: 806.376.7260

FAx: 806.372.3298

EMAlL: LEvi.sPRlGGS@GMAiL.coM

 

/S/ LEvl L. SPRIGGs

BY: LEvl L. SPRlGGs
TSBN: 24046894
ATToRNEY FoR APPLchNT
MchAEL RuBEN EsTRADA

CERTiFicATE oF SEvacE

l certify that on November 30, 2015 a true and correct copy of this document
Was served on the parties listed below in the manner indicatedl

/S/ LEvl L. SPR|GGS

 

No.WR 84,167-01
EsTRADA v. TExAs
MoTloN To REcoNleER

RANDALL CouNTY DlsTRicT ATToRNEY
FAX: 806.468.5566

 

No. WR 84,167-01
EsTRAoA v. TExAs
MoTloN To REcoNs\DER

CERTiFchTE oF CoMPLiANcE

‘ Pursuant to Tex. R. App. P. 9.4, l hereby certify that l usednbezaielnof
.a computer and software to generate Applicant’s Brief. SMHHE§M§W AL APPEALS
document was created in WordPerfect. | used 14-point typefanUOéH/te§¢t,ERK
except for footnotes which are in 12-point typeface. Further, l certify that
this Petition and the brief contain 4,217 (four-thousand two-hundred and
seventeen) words. ln making this certificate of compliance, l am relying on
the word counter used by the same WordPerfect software used to prepare
the document. The word count excludes words used in following: the
caption, identity of parties and counsel, statement regarding oral argument,‘
table of contents, index of authorities, Statement of the case, statement of
issues presented, statement ofjurisdiction, statement of procedural history,
signature, proof of service, certification, certificate of compliance, and
appendix.

/S/ Levi L. Spriggs
CERT|FICATE oF SERV|CE

l certify that on November 30, 2015 a true and correct copy of this
document was served on the parties listed below in the manner indicated

/S/ LEvl L. SPRloos

Randa|l County District Attorney
Fax: 806.468.5566

CERTlFicATE oF CoMPLlANcE

Pursuant to Tex. R. App. P. 9.4, l hereby certify that l usedrtbeEaiEbof
a computer and software to generate Applicant’s Rep|y. S%%W$N';UQ§AL APPEALS
document was created in WordPerfect. l used 14-point typefa@iéft§r@§ll/te§R|GGS-

Randall County District Attorney
Fax: 806.468.5566